Citation Nr: 0738897	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  06-21 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for headaches due an audiological VA 
examination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION


The veteran had active military service from March 1944 to 
June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The veteran testified at a 
videoconference before the undersigned Veterans Law Judge in 
November 2007; a transcript of that hearing is associated 
with the claims folder.

The Board granted a motion to advance the appellant's case on 
the docket in November 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary because VA has not completed its duty to assist 
under the Veterans Claims Assistance Act (VCAA).  
Specifically, there appears to be outstanding VA treatment 
records related to the veteran's claim on appeal.  

The veteran asserts that he is entitled to compensation for 
headaches which he contends are the result of testing 
performed in conjunction with a VA audiological evaluation in 
2003.  At the November 2007 videoconference hearing, he 
testified that he has been receiving treatment at the 
Columbia, Missouri VA Medical Center (MC) for headaches since 
his October 2003 VA examination and associated December 2004 
caloric testing.  He also testified that he had three 
upcoming appointments scheduled, including one later that 
month.  He was uncertain whether any of these appointments 
was related to his headaches.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  In the present case, it appears that there may be 
outstanding VA treatment records which are pertinent to the 
veteran's claim on appeal.  As such records may be relevant 
to his claim, the Board finds that a remand is necessary to 
allow VA to undertake reasonable efforts to acquire such 
records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Columbia, Missouri VAMC for the period 
from April 2006 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



